                Case 3:19-cv-05135-RBL Document 22 Filed 08/19/20 Page 1 of 2



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    EDMUND F BALL III,
                                                        Case No. C19-CV-05135-RBL-TLF
7                            Petitioner,
           v.                                           ORDER DENYING MOTION FOR
8                                                       COUNSEL
     RON HAYNES,
9
                             Respondent.
10

11         Petitioner proceeds pro se in this habeas corpus action pursuant to 28 U.S.C. §

12   2254. The petition has been served and respondent has filed an answer. This matter is

13   before the Court on petitioner’s motion seeking appointment of counsel (Dkt. 21). For

14   the reasons set forth below, petitioner’s motion is DENIED.

15         Counsel need not be appointed in cases brought under 28 U.S.C. § 2254, unless

16   an evidentiary hearing is required or such appointment is “necessary for the effective

17   utilization of discovery procedures.” See McCleskey v. Zant, 499 U.S. 467, 495 (1991);

18   United States v. Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v.

19   Angelone, 894 F.2d 1129, 1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954

20   (9th Cir. 1983); Rules Governing Section 2254 Cases in the United States District

21   Courts 6(a) and 8(c). The Court also may appoint counsel “at any stage of the case if

22   the interest of justice so requires.” Weygandt, 718 F.2d at 754. In deciding whether to

23   appoint counsel, the Court “must evaluate the likelihood of success on the merits as

24

25

     ORDER DENYING MOTION FOR COUNSEL - 1
              Case 3:19-cv-05135-RBL Document 22 Filed 08/19/20 Page 2 of 2



1    well as the ability of the petitioner to articulate his claims pro se in light of the complexity

2    of the legal issues involved.” Id.

3           Here, it does not appear at this point that an evidentiary hearing is required as

4    respondent’s answer argues only that the petition is untimely. Petitioner has also not

5    shown a likelihood of success on the merits as, based upon the briefing currently before

6    the Court, it appears the petition may be barred by the AEDPA statute of limitations. 28

7    U.S.C. § 2244(d). Furthermore, it appears at this point that petitioner is able to

8    adequately articulate his claims pro se. The Court also notes that the only issue raised

9    in respondent’s answer is that of timeliness.

10          Accordingly, the Court denies petitioner’s motion for appointment of counsel (Dkt.

11   21) without prejudice.

12          Dated this 19th day of August, 2020.

13

14

15
                                                           A
                                                        Theresa L. Fricke
                                                        United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

     ORDER DENYING MOTION FOR COUNSEL - 2
